Title: To Alexander Hamilton from Samuel Paterson, 10 February 1791
From: Paterson, Samuel
To: Hamilton, Alexander



Edinr. 10 Feby. 1791
Respectd. Sir

When I wrote you formerly, It was Just when a Trunk was packing up for my freind Robt. Campbell Bookseller. My hasty Scrawll & Dr. Prices Pamphlet, in the way it was Sent, I hope youll Excuse. Their is No clean Copy of it to be got. At that Period I did not know that the inclosed State of the British Custom house Dutys &c. was published. Youll Notice this now Sent is by Authority of the British Government. Their is no other List of the Inland Taxes but that by Kearsly which is Said to be very exact. Youll receive along with these Two Vollumes of Sir John Sinclair upon the Revenue of Great Britain. He is a Member of the British House of Commons or Parliment.
I by no Means wish to engage your Most valuable time, by answering me, but I have to Sollicitt you upon an affair, that if it is not hurtfull, Very hurtfull to the Intrests of the United States, I know your own humanity will be a powerful Agent in My behalf. This will I find Make My letter longer then I intended, But it is Respected Sir On the footing that a Bystander will often Notice what reall Actors doe not discern. Nay Solomon, that Wise King, Says “that a fooll May teach a Wise man wisdom at a time”. I theirfore doe it with that deference, that becomes me when writing you on any affair belonging to the United States, and with a Sense of that Ignorance I must have at this distance of the true Intrests of America.

I beg to Sollicit you, in behalf of the Poor, hard wrought, half fed Inhabitants of Europe And would humbly propose, as they are Utterly unable to pay for a Passage to America, the only thing that Stopts thousands of them from Emigrating. I beg theirfore, that you would Imploy & use you Intrest to procure a Grant of Some Bounty or Relaxation of the Duties, to European Shipping bringing over Poor Industrious workmen to America.
Suppose the Tonnage Duty, upon Foreign Vessells Should be relaxed, to answer as a Bounty. Suppose for every 15 or 20 Passengers Brought from Europe the Vessell was to have an Exemption of the Tonnage Duty upon 100 or 130 Tons & So on. Nay not only that But as Passengers often want to goe to a Certain Port, Say Philadelphia for Instance, & the Owners of the Vessell want to bring a Cargo of Tobbacco from Virginia, The foreign Vessell or the Extent of Tonnage in proportion to the passengers she brought, Might be allowed without any duty to take in goods for the Port she designed to Load at. This or some other Plan is Neccessary to assist Emigrants from Europe to America, Journeymen of all Professions (a few of the fine arts exceptd) are unable ever to Collect or save out of their Wages, a Sum equall to paying their whole freight to America, From Greenock or Glasgow to America. It is Six Guineas for a Steerage Passenger.
It may be answered Why not grant, priviledges or Bounties to the American Bottoms, only for bringing over tradesmen? In answer I say its impossible for the American Ships, to Carry over emigrants from Europe So well as Foreign Ships. The Penalties & Forfeitures, are so very heavy & so easily incurred, that No person Unacquaint with the Laws durst Venture upon Such a Measure. But the European Captain & owners know how to agree with Passengers so as to Escape the Penalties. In Britain the Penalties are £500 Str. & 6 mo. imprisonment for every person Indented to goe out of the Kings Dominions, & I know not the Laws of Ireland, far less of any other Part of Europe, with regard to this.
I have hitherto only Mentioned the Poor of Britain but in other parts of Europe I am informed, their working people are in a Worse State, & less able to pay for their Passage to America. The Germans are a most Industrious people, the United States, would I hope be greatly benefeted by a Number of Germans imported every Year. I think the draining one part of Europe of these Industrious poor, that may be said to be able with every exertion they Can make only to be able to Keep Soull & Body together would have a Beneficiall effect upon the Treatment the poor would have in other Parts. No Doubt a few would goe also from Britain if encouragement was given, & I hope they would be found also Very industrious Subjects for here we are overstocked with people.
O Let the Name of the United States Rise high in the Annalls of Fame, by Extending her Bounties to enable the Industrious Poor of Europe to Sitt down on her fruitfull Soill, & be feed liberally by produce of her Lands. But as the Proverb says a Word to the wise is Enough.
I hope Respected Sir that filled with admiration of your Conduct, as Exhibited in Congressionall Register &c. youll pardon this freedom. My Zeall for the good of Mankind, & my Esteem for one who endeavours to Remove a Load of Debt from a Rising Nation of Free Men, have emboldened me to write this. Again I will Not trouble you Nor engross your Valuable time. If you knew the State of the Laborious Poor in Europe, as well as I, your own Compassion & humanity would not need to be desired to Remember them. by Respected Sir, Yr. Most hle Sert
Saml. Paterson


PS. A half penny or even a farthing, upon every pound of Tobbacco Exported from the United States, would not affect the Consumpt. & would be a good Fund for Bounties to Emigrants. If the United States Cannot impose it, the States that export Tobbacco Might by such a Tax, provide an Excellent fund for Publick Roads, Canalls &c. & the Sale would never be a Singlue pound less in Europe.
Many people here are of opinion, That the Prosperity & flourishing State of Britain, Is owing far more to the Establishment of Bank’s then to the Nationall Debt. Certain it is that Scotland alone owes allmost all its Improvement in Agriculture, Commerce & Manufactures to the Institution of Banks. Their Are about Fifty Banks in England and about Thirty Banks in Scotland, that Issue out Notes.

S. Paterson

